      Case 3:21-mc-00064-K Document 6 Filed 06/14/21             Page 1 of 7 PageID 49


                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 Nationwide Judgment Recovery, Inc.            )
 as assignee of Matthew E. Orso, in his        )
 capacity as successor court-appointed         )
 Receiver for Rex Venture Group,               )
 LLC d/b/a ZeekRewards.com for                 )
 Receiver Kenneth D. Bell                      )
                Plaintiff,                     )
                                               )
 v.                                            )    Case No. 3:21-mc-00064-K
                                               )
 Mabel Carpenter, SSN xxx-xx-7388              )
 (a member of the Defendant Class of           )
 Net Winners) in ZeekRewards.com);             )
 Todd Disner, et al,                           )
                                               )
               Defendant.                      )
                                               )
 Wells Fargo Bank, N.A.                        )

               Garnishee

          APPLICATION FOR WRIT OF GARNISHMENT AFTER JUDGMENT

        Nationwide Judgment Recovery, Inc. as assignee of Matthew E. Orso, in his capacity

 as successor court-appointed Receiver for Rex Venture Group, LLC d/b/a ZeekRewards.com

 for Receiver Kenneth D. Bell files this Application for Writ of Garnishment After Judgment,

 and in support thereof would respectfully show this Court as follows:

                                          I.   Parties

        1.         Plaintiff in garnishment, Nationwide Judgment Recovery, Inc. as assignee of

Matthew E. Orso, in his capacity as successor court-appointed Receiver for Rex Venture Group,

LLC d/b/a ZeekRewards.com for Receiver Kenneth D. Bell, is the assignee of the judgment

debtor, Matthew E. Orso, in his capacity as successor court-appointed Receiver for Rex Venture

Group, LLC d/b/a ZeekRewards.com for Receiver Kenneth D. Bell.


NOTICE OF APPLICATION FOR WRIT OF GARNISHMENT- Page 1
       Case 3:21-mc-00064-K Document 6 Filed 06/14/21                    Page 2 of 7 PageID 50


         2.      Garnishee, Wells Fargo Bank, N.A. is a foreign financial institution and may be

 served at 550 S. 4th St. #N9310076, Minneapolis, MN 55415.

                                             II.          Jurisdiction

         1.      This court has subject matter jurisdiction under 28 U.S.C. §1332(a)(2) because the

 parties are citizens of different states and the amount in controversy exceeds $75,000.

         2.      This Court has general personal jurisdiction over Wells Fargo Bank, N.A. because

 it has a principal place of business in Texas. Therefore, Wells Fargo Bank, N.A. has sufficient

 minimum contacts with the state of Texas sufficient for this Court to exercise personal jurisdiction

 over Wells Fargo Bank, N.A..

                                                   III.     Venue

         3.      Venue is proper in this district under 28 U.S.C. §1391(a)(l) and (b)(l) because Wells

 Fargo Bank, N.A. resides in this district and because a substantial part of the events or omissions

 giving rise tothe claim occurred, or a substantial part of property that is the subject of the action is

 situated within this district.

                                       IV.         Factual Background

         4.     Affidavit in for Garnishment. Plaintiff has a valid, subsisting judgment against Mabel

Carpenter, defendant in the action styled Nationwide Judgment Recovery, Inc. as assignee of Matthew

E. Orso, in his capacity as successor court-appointed Receiver for Rex Venture Group, LLC d/b/a

ZeekRewards.com for Receiver Kenneth D. Bell against Mabel Carpenter (a member of the Defendant

Class of Net Winners in ZeekRewards.com); Todd Disner, et al, In the United States District Court

of the Western District of North Carolina; Cause Number 3:14-cv-00091-GCM in this Court.

Specifically, the Court entered a Final Judgment on August 14, 2017 for each Plaintiff in the amount

of $34,838.99 plus judgment interest at 1.22% until paid in full. Mabel Carpenter, SSN xxx-xx-7388

does not possess, within Plaintiff's knowledge, property in Texas subject to execution sufficient to


NOTICE OF APPLICATION FOR WRIT OF GARNISHMENT- Page 2
      Case 3:21-mc-00064-K Document 6 Filed 06/14/21                  Page 3 of 7 PageID 51


satisfy the judgment. This garnishment is not sought to injure Mabel Carpenter, SSN xxx-xx-7388

and Wells Fargo Bank, N.A..

        5.    Affiant has reason to believe, and does believe, that Wells Fargo Bank, N.A. is

indebted to Mabel Carpenter. The Affiant's belief is based on a banking relationship between Wells

Fargo Bank, N.A. and Mabel Carpenter.

                                               Prayer

        Plaintiff prays that -

                a.   a writ of garnishment be issued directed to Wells Fargo Bank, N.A. as
                     garnishee;

                b. Plaintiff be granted judgment against Wells Fargo Bank, N.A. as garnishee for

                     the amount nowdue on Plaintiff's judgment already rendered against Mabel

                     Carpenter, SSN xxx-xx-7388, together with interest and costs of the suit in the

                     original case and in this garnishment proceeding;

                c. Plaintiff be granted judgment for prejudgment and postjudgment interest at

                     the highest rate allowed by law; and

                d. Plaintiff be granted all further relief to which Plaintiff may be entitled.

                                             RESPECTFULLY SUBMITTED,
                                             A Newark Firm
                                             1341 W. Mockingbird Lane, Ste 600W
                                             Dallas, Texas 75247
                                             Telephone:    (866)230-7236
                                             Direct Dial: (888)990-8100
                                             Facsimile:    (888)316-3398
                                             Email:        office@newarkfirm.com

                                      By:    /s/Robert C. Newark, III
                                             Robert C. Newark, III
                                             Texas Bar No. 24040097
                                             Oklahoma Bar No. 21992
                                             ATTORNEY FOR PLAINTIFF



NOTICE OF APPLICATION FOR WRIT OF GARNISHMENT- Page 3
         Case 3:21-mc-00064-K Document 6 Filed 06/14/21              Page 4 of 7 PageID 52


                             IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

   Nationwide Judgment Recovery, Inc.            )
   as assignee of Matthew E. Orso, in his        )
   capacity as successor court-appointed         )
   Receiver for Rex Venture Group,               )
   LLC d/b/a ZeekRewards.com for                 )
   Receiver Kenneth D. Bell                      )
                  Plaintiff,                     )
                                                 )
   v.                                            )      Case No. 3:21-mc-00064-K
                                                 )
   Mabel Carpenter, SSN xxx-xx-7388              )
   (a member of the Defendant Class of           )
   Net Winners) in ZeekRewards.com);             )
   Todd Disner, et al,                           )
                                                 )
                  Defendant.                     )
                                                 )
   WELLS FARGO BANK, N.A.                        )

                  Garnishee

                DECLARATION OF ROBERT C. NEWARK, III REGARDING
             APPLICATION FOR WRIT OF GARNISHMENT AFTER JUDGMENT

         Pursuant to 28 U.S.C.§ 1746, I hereby declare as follows:

        1.       I am the attorney for the movant, Nationwide Judgment Recovery, Inc. as assignee of

   Matthew E. Orso, in his capacity as successor court-appointed Receiver for Rex Venture Group,

   LLC d/b/a ZeekRewards.com for Receiver Kenneth D. Bell., in this proceeding. I have read the

   Application for Writ of Garnishment After Judgment filed with this Court and the facts contained

   within it are true and correct.




DECLARATION OF ROBERT C. NEWARK, III REGARDING
APPLICATION FOR WRIT OF GARNISHMENT AFTER JUDGMENT Page -1
        Case 3:21-mc-00064-K Document 6 Filed 06/14/21                  Page 5 of 7 PageID 53


         2.   I declare under penalty of perjury that the foregoing is true and correct.

  Executed on June 14, 2021.



                                                          By/s/Robert C. Newark, III
                                                          Robert C. Newark, III




DECLARATION OF ROBERT C. NEWARK, III REGARDING
APPLICATION FOR WRIT OF GARNISHMENT AFTER JUDGMENT Page -2
      Case 3:21-mc-00064-K Document 6 Filed 06/14/21          Page 6 of 7 PageID 54


                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

Nationwide Judgment Recovery, Inc.         )
as assignee of Matthew E. Orso, in his     )
capacity as successor court-appointed      )
Receiver for Rex Venture Group,            )
LLC d/b/a ZeekRewards.com for              )
Receiver Kenneth D. Bell                   )
               Plaintiff,                  )
                                           )
v.                                         )     Case No. 3:21-mc-00064-K
                                           )
Mabel Carpenter, SSN xxx-xx-7388           )
(a member of the Defendant Class of        )
Net Winners) in ZeekRewards.com);          )
Todd Disner, et al,                        )
                                           )
              Defendant.                   )
                                           )
WELLS FARGO BANK, N.A.                     )

              Garnishee

TO:    Mabel Carpenter, SSN xxx-xx-7388, 1009 Mountain Leather, Horseshoe Bay, TX
       78657

      YOU ARE HERBY NOTIFIED that certain property alleged to be owned/held by

you have been garnished. If you claim any rights in this property, you are advised:




NOTICE OF APPLICATION FOR WRIT OF GARNISHMENT- Page 1
     Case 3:21-mc-00064-K Document 6 Filed 06/14/21     Page 7 of 7 PageID 55


      YOU HAVE A RIGHT TO REGAIN POSSESSION OF THE PROPERTY BY

FILING A REPLEVY BOND. YOU HAVE A RIGHT TO SEEK TO REGAIN

POSSESSION OF THE PROPERTY BY FILING WITH THE COURT A MOTION TO

DISSOLVE THIS WRIT.

                                   A Newark Firm
                                   1341 W. Mockingbird Lane, Ste 600W
                                   Dallas, Texas 75247
                                   Telephone:    (866)230-7236
                                   Direct Dial: (888)990-8100
                                   Facsimile:    (888)316-3398
                                   Email:        office@newarkfirm.com


                             By:   /s/Robert C. Newark, III
                                   Robert C. Newark, III
                                   Texas Bar No. 24040097
                                   Oklahoma Bar No. 21992
                                   ATTORNEY FOR PLAINTIFF




NOTICE OF APPLICATION FOR WRIT OF GARNISHMENT- Page 2
